DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
3.	The present application claims priority to applications to which the present application is a continuation-in-part.  While a continuation-in-part application may include subject matter not disclosed in a prior-filed application (See MPEP § 201.08), only the claims of the continuation-in-part application that are disclosed in the manner provided by 35 U.S.C. § 112(a) in the prior-filed application are entitled to the benefit of the filing date of the prior-filed application.  See also MPEP §§ 211.05 and 2139.01.  For the purpose of clarity, Examiner notes that claims 21-26, 28, and 30-39 include subject matter supported only by the disclosure of the present application, and not by any of the previous applications.  Therefore, claims 21-26, 28, and 31-39 each have an effective filing date of 13 November 2018.  Claims 27, 29 and 40 are each supported by the disclosure of U.S. Patent Application 14/189,232, and therefore each have an effective filing date of 25 February 2014.

Response to Arguments
4.	Applicant’s arguments are moot in light of the fact that all of previous claims 1-20 are canceled by Applicant.  Newly added claims 21-40 are fully addressed below.  The new grounds of rejection are necessitated by Applicant’s new claims.  Accordingly, the present Office Action is made final.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are, for example, the “headset support means”, the “first partial reflector surface means”, the “first transmissive lens means”, the “second reflector means”, and the “first display screen means” in claim 21.  In fact, all the various recited “means” in all of claims 21-40 do not recite a corresponding function to be performed by the recited “means” or recite sufficient structure, materials, or acts to entirely perform the recited function.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
8.	Claims 22-26, and 30-39 objected to because of the following informalities:  Each of claims 22-26 and 3-30 recites an “augmented and virtual reality system in accordance with Claim 21”.  However, claim 21 recites an “integrated augmented and virtual reality system”  Therefore, the corresponding portions of claims 22-26, and 30-39 should be amended to recite an “integrated augmented and virtual reality system in accordance with Claim 21”.  Appropriate correction is required.

9.	Claims 21-26, and 30-40 objected to because of the following informalities: There are many instances of where a recited claim feature is recited as though there is an antecedent basis for the claim feature before the feature is recited.
	Claim 21 recites “the first transmissive lens means” in lines 5-6 prior to reciting “a first transmissive lens means” is recited in line 7; recites “the second reflective means” in line 8 prior to reciting “a second reflector means” in line 11; and recites “the first display screen means” in line 9 and lines 11-12 prior to reciting “a first display screen means” in line 13.
	Claims 22-26, and 30-39 each depend from claim 21, and therefore include by reference the same language objected to in claim 21.
	Claim 40 recites “the first transmissive lens means” in lines 5-6 prior to reciting “a first transmissive lens means” is recited in line 7; and recites “the first partially-reflective surface means” in lines 7-8 prior to reciting “a first partially-reflective surface means” in line 9.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claims 21-26 and 31-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 recites “first partial reflector surface means” in line 5.  However, claim 22 recites “complex, curved first reflector means” in line 3; claim 31 recites “first reflector means” in line 3; claim 32 recites “first reflector means” in line 2; and claim 38 recites “see-through, first reflector optics means” in line 4.  Claims 22, 31, 32 and 38 each depend from claim 21.  It is unclear if “first partial reflector surface means” in claim 21 is the same element as the correspondingly recited elements in each of dependent claims 22, 31, 32 and 38.
	Claim 21 recites both “second reflective means” in line 8 and “second reflector means” in line 11; dependent claim 22 recites “second reflective means” in line 4 and “second, complementary, complex, curved reflector means” in line 6; and dependent claim 36 recites “second reflector” in line 2.  It is unclear from the claim language if these elements are all the same element or different elements, since they are not given the same name, though they appear to be the same element.
	Claim 22 recites “display screen means” in line 9, as does claim 35 in line 3, claim 37 in lines 3 & 4, and claim 38 in lines 3 & 6; claim 36 recites “display” in line 2; but claim 21, from which claims 22, 35, 37 and 38 depend, recites “first display screen means” in lines 9, 11 & 13 and claim 22 also recites “first display screen means” in line 5.  It is unclear from the claim language if “display screen means”, “display”, and “first display screen means” are meant to be the same element or different elements.
	Claim 31 recites “variable density/reflective/transmissivity layer means” in lines 3-4 and “said variable density means” in line 5.  Are these elements intended to be the same element?  It would appear so, but the claim language makes this unclear.
	Claim 35 recites the limitation "optical element means" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 37 recites the limitation "the camera means" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
	For the reasons set forth above, claims 21, 22, 31, 32 and 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 22-26 and 31-39 each depend from claim 21, and thus incorporate by reference the subject matter of claim 21.  Thus, claims 22-26 and 31-39 are rejected under the same grounds as claim 21.

Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

13.	Claims 21, 22, 24 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morlock (US-2012/0050144).
	Regarding claim 21:  Morlock discloses an integrated augmented and virtual reality system ([0053]-[0054] of Morlock) comprising: an integrated headset (fig 1 and [0054] of Morlock) comprising: a headset support means structured supported by the user’s forehead (fig 1(106-118), [0054], and [0063] of Morlock) and a headstrap means (fig 1(104), [0054], and [0063] of Morlock – hat straps the device to the head, and baseball caps have integrated headstraps), a first partial reflector surface means which receives the light transmitted through the first transmissive lens and directs said light towards the user’s eye (fig 1(112), [0055]-[0056], and [0060] of Morlock – receives and reflects augmented reality content 116, and receives and transmits reality 110), a first transmissive lens means which transmits and transforms the light reflected from the second reflective means and directs said light to the first partial reflector surface means such that the designed image of light emitted by the first display screen means is correctly received by the user’s eye (fig 1(108), fig 5(502), [0054], and [0060] of Morlock – can include first transmissive lens 502, which transmits light from second reflective means 108, which is part of the device generating the augmented reality content (smartphone, etc.), and directs the light to the first partial reflector surface 112, which is then correctly received by the user’s eye 120), a second reflector means which receives the light emitted from the first display screen means and directs said light towards the first transmissive lens means (fig 1(108) and [0053]-[0054] of Morlock – part of the smartphone, or similar device, which generates the augmented reality content and transmits the content to the first partial reflector surface), and a first display screen means which emits a designed image of light (fig 1 (108) and [0054] of Morlock – “a wearable augmented reality computer, consists of, in this case, a combined display device, motion and location sensors and computing device, which is embodied in a device such as a smartphone or similar device 108, for example an Apple iPhone™”).
	Regarding claim 22:  Morlock discloses an augmented and virtual reality system in accordance with Claim 21 (as rejected above), further comprising: a complex, curved first reflector means which transforms the light reflected from the second reflective means and directs said light such that the designed image of light emitted by the first display screen means is correctly received by the user’s eye (fig 1(112), [0054]-[0056], and [0063] of Morlock – “whether the reflective device 112 is flat or has optical focusing properties as shown in FIG. 5”; thus, the first reflector means 112 can be complex and curved (“has optical focusing properties”)); a second, complementary, complex, curved reflector means which transforms the light emitted from the first display screen means and directs said light to the first partial reflector surface means (fig 5(502), [0054], and [0060] of Morlock); and a display screen means which emits a designed image of light (fig 1 (108) and [0054] of Morlock – “a wearable augmented reality computer, consists of, in this case, a combined display device, motion and location sensors and computing device, which is embodied in a device such as a smartphone or similar device 108, for example an Apple iPhone™”).
	Regarding claim 24:  Morlock discloses an augmented and virtual reality system in accordance with Claim 21 (as rejected above), further comprising at least one of the following: a computational means ([0053] of Morlock – computing apparatus), a positional sensor means ([0064] of Morlock), an environmental sensor means (list recited in alternative), a user monitor means ([0062] of Morlock – tracks direction and tilt of user gaze), a full occlusion (list recited in alternative), virtual reality shield or cover (list recited in alternative), an external camera means ([0087]-[0088] of Morlock), and an external camera FOV displacement means (list recited in alternative).
	Regarding claim 33:  Morlock discloses an augmented and virtual reality system in accordance with Claim 21 (as rejected above), further comprising an external clamp-on construction means enabling the addition of said system to existing hats and headgear having a brim (fig 1 and [0054] of Morlock – “The smartphone 108 is affixed to the brim 106 of a hat 104 such as a baseball cap with the screen oriented in a downward position. The smart phone 108 is attached to the brim 106 via elastic strips, cable ties, Velcro™ or other means (not shown).”).

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claims 23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Morlock (US-2012/0050144) in view of Halpern (US-10,869,517).
	Regarding claim 23:  Morlock discloses an augmented and virtual reality system in accordance with Claim 21 (as rejected above).  Morlock does not disclose foldable side panels means which block the external ambient light from entering the system’s optical path, and do not extend to or rest upon the user’s ears.
	Halpern discloses foldable side panels means which block the external ambient light from entering the system’s optical path, and do not extend to or rest upon the user’s ears (fig 7; column 6, lines 35-42; and column 10, lines 36-45 of Halpern – opaque screen presenting information and augmented reality content, and forms the brim of the hat).
	Morlock and Halpern are analogous art because they are from the same field of endeavor, namely head-mounted display devices.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include foldable side panels means which block the external ambient light from entering the system’s optical path, and do not extend to or rest upon the user’s ears, as taught by Halpern.  The motivation for doing so would have been to allow the user to view important information without having to contend with outside glare.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Morlock according to the relied-upon teachings of Halpern to obtain the invention as specified in claim 23.
	Regarding claim 25:  Morlock discloses an augmented and virtual reality system in accordance with Claim 21 (as rejected above), further comprising: an individual headset means (fig 1 and [0053] of Morlock), a data receive means having computational means to interpret and respond to said data signals with the designated effects ([0054]-[0055] of Morlock – data received and processed using processor implicitly part of the augmented reality computer).
	Morlock does not disclose a separately-located, projector means enabling the projection of at least one electromagnetic data signal to at least one individual user headset means, a data receiver means enabling the receipt of a data set from said projector means.
	Halpern discloses a separately-located, projector means enabling the projection of at least one electromagnetic data signal to at least one individual user headset means, a data receiver means enabling the receipt of a data set from said projector means (figs 8A-8B; and column 10, line 57 to column 11, line 15 of Halpern).
	Morlock and Halpern are analogous art because they are from the same field of endeavor, namely head-mounted display devices.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a separately-located, projector means enabling the projection of at least one electromagnetic data signal to at least one individual user headset means, a data receiver means enabling the receipt of a data set from said projector means, as taught by Halpern.  The motivation for doing so would have been to allow the user to view displayed information without having to contend with outside glare.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Morlock according to the relied-upon teachings of Halpern to obtain the invention as specified in claim 25.
	Regarding claim 26:  Morlock discloses an augmented and virtual reality system in accordance with Claim 21 (as rejected above).  Morlock does not disclose a headstrap means having a single, central region attachment to the headset means and at least one lateral arm means having an aperture means enabling the horizontal movement of the headstrap means while restricting the vertical movement.
	Halpern discloses a headstrap means having a single, central region attachment to the headset means and at least one lateral arm means having an aperture means enabling the horizontal movement of the headstrap means while restricting the vertical movement (fig 3D; column 6, lines 43-51; and column 9, lines 30-33 of Halpern – headband can be configured to change hat size using a motor; headband controlled according to aperture in back).
	Morlock and Halpern are analogous art because they are from the same field of endeavor, namely head-mounted display devices.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a headstrap means having a single, central region attachment to the headset means and at least one lateral arm means having an aperture means enabling the horizontal movement of the headstrap means while restricting the vertical movement, as taught by Halpern.  The motivation for doing so would have been to properly fasten the hat to the user’s head, which is essential for proper user operation of the head-mounted device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Morlock according to the relied-upon teachings of Halpern to obtain the invention as specified in claim 26.

16.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Morlock (US-2012/0050144) in view of Kweon (US-2017/0052393).
	Regarding claim 30:  Morlock discloses an augmented and virtual reality system in accordance with Claim 21 (as rejected above).  Morlock does not disclose an occlusive element means articulated to fold adjacent to the partial reflector when in see-through augmented reality mode, and adjacent and exterior to the second reflector means, when in immersive virtual reality mode.
	Kweon discloses an occlusive element means articulated to fold adjacent to the partial reflector when in see-through augmented reality mode, and adjacent and exterior to the second reflector means, when in immersive virtual reality mode (fig 1(300), fig 3a(370), fig 3c(370), and [0049]-[0050] of Kweon – covering, and thus adjacent and exterior to, a first reflector element when in immersive virtual reality mode (fig 1, fig 3c), and folds outward adjacent to second reflector element when in see-through mode (fig 3a)).
	Morlock and Kweon are analogous art because they are from the same field of endeavor, namely head-worn augmented/virtual reality devices.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include an occlusive element means articulated to fold adjacent to the partial reflector when in see-through augmented reality mode, and adjacent and exterior to the second reflector means, when in immersive virtual reality mode, as taught by Kweon.  The motivation for doing so would have been to expand the functionality of the system by providing a more immersive experience when desired by the user.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Morlock according to the relied-upon teachings of Kweon to obtain the invention as specified in claim 30.

17.	Claims 31, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Morlock (US-2012/0050144) in view of Border (US-2014/0253605).
	Regarding claim 31:  Morlock discloses an augmented and virtual reality system in accordance with Claim 21 (as rejected above).  Morlock does not disclose a first reflector means incorporating variable density/reflective/transmissivity layer means which controls the reflective/transmissive ratio and the exterior occlusion percentage, said variable-density means having at least one independent region responsive to the computational commands associated with the displayed data.
	Border discloses a first reflector means incorporating variable density/reflective/- transmissivity layer means which controls the reflective/transmissive ratio and the exterior occlusion percentage, said variable-density means having at least one independent region responsive to the computational commands associated with the displayed data (fig 1(110) and [0017] of Border – controls level of darkness of lenses, and thus the reflective/transmissive ratio and the exterior occlusion percentage).
	Morlock and Border are analogous art because they are from the same field of endeavor, namely head-mounted display devices.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a first reflector means incorporating variable density/reflective/transmissivity layer means which controls the reflective/transmissive ratio and the exterior occlusion percentage, said variable-density means having at least one independent region responsive to the computational commands associated with the displayed data, as taught by Border.  The motivation for doing so would have been to allow the user to better see the virtually displayed contents by controlling the amount of external light.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Morlock according to the relied-upon teachings of Border to obtain the invention as specified in claim 31.
	Regarding claim 32:  Morlock discloses an augmented and virtual reality system in accordance with Claim 21 (as rejected above).  Morlock does not disclose a photochromic occlusive layer means exterior to the first reflector means which automatically control the external light transmissivity.
	Border discloses a photochromic occlusive layer means exterior to the first reflector means which automatically control the external light transmissivity (fig 1(110) and [0017] of Border – controls level of darkness of lenses, and thus the external light transmissivity).
	Morlock and Border are analogous art because they are from the same field of endeavor, namely head-mounted display devices.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a photochromic occlusive layer means exterior to the first reflector means which automatically control the external light transmissivity, as taught by Border.  The motivation for doing so would have been to allow the user to better see the virtually displayed contents by controlling the amount of external light.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Morlock according to the relied-upon teachings of Border to obtain the invention as specified in claim 32.
	Regarding claim 34:  Morlock discloses an augmented and virtual reality system in accordance with Claim 21 (as rejected above).  Morlock does not disclose an optical means to redirect the field of view of the display unit camera of interest to the appropriate object when affixed to the person in the preferred orientation.
	Border discloses an optical means to redirect the field of view of the display unit camera of interest to the appropriate object when affixed to the person in the preferred orientation (fig 1 (120), fig 4(460), fig 5(560), [0018], and [0027] of Border – brightness sensors 460 & 560 are matched to the user’s field-of-view according to the position and orientation of the user, and thus direct the field of view of the camera 120).
	Morlock and Border are analogous art because they are from the same field of endeavor, namely head-mounted display devices.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include an optical means to redirect the field of view of the display unit camera of interest to the appropriate object when affixed to the person in the preferred orientation, as taught by Border.  The motivation for doing so would have been to better guide the user in the virtual/augmented reality environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Morlock according to the relied-upon teachings of Border to obtain the invention as specified in claim 34.

18.	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Morlock (US-2012/0050144) in view of Hoellwarth (US-2010/0079356).
	Regarding claim 35:  Morlock discloses an augmented and virtual reality system in accordance with Claim 21 (as rejected above), further comprising: a display screen means for the display of visual information (fig 1 (108) and [0054] of Morlock – “a wearable augmented reality computer, consists of, in this case, a combined display device, motion and location sensors and computing device, which is embodied in a device such as a smartphone or similar device 108, for example an Apple iPhone™”), main structural part means having elements to support the collapsible structural integrity of the display screen means and optical element means (fig 5 and [0064]-[0065] of Morlock – display and optical elements can collapse into a folded configuration to prevent user injury and/or device damage), folding means to enable the prescribed folding of said display screen and optical elements means (fig 5 (118) and [0065] of Morlock).  Morlock does not disclose wherein the folded, closed mode results in a compact structure which enables the handheld use of display screen means without its removal from the structural part means.
	Hoellwarth discloses wherein the folded, closed mode results in a compact structure which enables the handheld use of display screen means without its removal from the structural part means (figs 8A-8D and [0146]-[0151] of Hoellwarth – head-mounted device can be converted into a case for the handheld device (fig 8B) or a display stand (figs 8C & 8D) for the handheld device).
	Morlock and Hoellwarth are analogous art because they are from the same field of endeavor, namely head-mounted display devices.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the folded, closed mode results in a compact structure which enables the handheld use of display screen means without its removal from the structural part means, as taught by Hoellwarth.  The motivation for doing so would have been to expand the overall usability of the device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Morlock according to the relied-upon teachings of Hoellwarth to obtain the invention as specified in claim 35.

19.	Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Morlock (US-2012/0050144) in view of Pittel (US-2008/0018591).
	Regarding claim 36:  Morlock discloses an augmented and virtual reality system in accordance with Claim 21 (as rejected above).  Morlock does not disclose an adjustable support means which enables the second reflector and display to reverse directions between forward-facing and rear-facing.
	Pittel discloses an adjustable support means which enables the second reflector and display to reverse directions between forward-facing and rear-facing (figs 6A-6C(102), and [0036]-[0037] of Pittel – display and corresponding reflectors can be rotated to any angle, including reverse directions between forward-facing and rear-facing).
	Morlock and Pittel are analogous art because they are from similar problem solving areas, namely effective and user-friendly display of image/video data.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include an adjustable support means which enables the second reflector and display to reverse directions between forward-facing and rear-facing, as taught by Pittel.  The motivation for doing so would have been to provide more adjustability in image projection and display.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Morlock according to the relied-upon teachings of Pittel to obtain the invention as specified in claim 36.
	Regarding claim 37:  Morlock discloses an augmented and virtual reality system in accordance with Claim 21 (as rejected above).  Morlock does not disclose a structural means to position the display screen means facing rearward at approximately 45 degrees, with the display screen means downward, and FOV (field-of-view) optical displacement means to redirect the field of view of the camera means to the proper direction.
	Pittel discloses a structural means to position the display screen means facing rearward at approximately 45 degrees, with the display screen means downward (figs 6A-6C(102), and [0036]-[0037] of Pittel – display and corresponding reflectors can be rotated to any angle, including rearward at approximately 45 degrees, even with the display downward), and FOV (field-of-view) optical displacement means to redirect the field of view of the camera means to the proper direction (figs 11A-12D,  and [0044]-[0047] of Pittel – can redirect camera field-of-view as desired).
	Morlock and Pittel are analogous art because they are from similar problem solving areas, namely effective and user-friendly display of image/video data.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a structural means to position the display screen means facing rearward at approximately 45 degrees, with the display screen means downward, and FOV (field-of-view) optical displacement means to redirect the field of view of the camera means to the proper direction, as taught by Pittel.  The motivation for doing so would have been to provide more adjustability in image projection and display.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Morlock according to the relied-upon teachings of Pittel to obtain the invention as specified in claim 37.

20.	Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Morlock (US-2012/0050144) in view of Miller (US-9,097,890).
	Regarding claim 38:  Morlock discloses an augmented and virtual reality system in accordance with Claim 21 (as rejected above).  Morlock does not disclose at least one optical element means positioned between the display screen means and the optic path through the see-through, first reflector optics means wherein the movement of at least one of said optical element means enables a variation of the perceived focal distance of the display screen means by the user.
	Miller discloses at least one optical element means positioned between the display screen means and the optic path through the see-through, first reflector optics means wherein the movement of at least one of said optical element means enables a variation of the perceived focal distance of the display screen means by the user (fig 82(8214,8218,8220); and column 9, lines 43-52 of Miller).
	Morlock and Miller are analogous art because they are from the same field of endeavor, namely head-worn virtual/augmented reality displays.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include at least one optical element means positioned between the display screen means and the optic path through the see-through, first reflector optics means wherein the movement of at least one of said optical element means enables a variation of the perceived focal distance of the display screen means by the user, as taught by Miller.  The motivation for doing so would have been to allow for a more adaptable, adjustable and customizable display system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Morlock according to the relied-upon teachings of Miller to obtain the invention as specified in claim 38.
	Regarding claim 39:  Morlock discloses an augmented and virtual reality system in accordance with Claim 21 (as rejected above).  Morlock does not disclose a removable, stereoscopic optic means enabling the presentation to be perceived in either cinematic, monoscopic, or stereoscopic mode.
	Miller discloses a removable, stereoscopic optic means enabling the presentation to be perceived in either cinematic, monoscopic, or stereoscopic mode (figs 8E-8F; and column 36, line 44 to column 37, line 22 of Miller).
	Morlock and Miller are analogous art because they are from the same field of endeavor, namely head-worn virtual/augmented reality displays.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a removable, stereoscopic optic means enabling the presentation to be perceived in either cinematic, monoscopic, or stereoscopic mode, as taught by Miller.  The motivation for doing so would have been to allow for a more adaptable, adjustable and customizable display system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Morlock according to the relied-upon teachings of Miller to obtain the invention as specified in claim 39.

21.	Claims 27-29 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Goergen (US-9,696,552) in view of Alitowski (US-2008/0036962), and in further view of Miller (US-9,097,890).
	Regarding claim 27:  Goergen discloses an augmented and virtual reality system (fig 2 and column 6, lines 3-4 of Goergen) comprising: a headset device means (fig 2; fig 5; column 6, lines 3-8; and column 8, lines 56-62 of Goergen), a data receiver means enabling the receipt of a data set (column 6, lines 43-65; and column 8, lines 4-55 of Goergen – various positional data, environmental data, and augmented reality imaging data), having computational means to interpret and respond to said data signals by activating the designated effects means (figs 7-8; column 8, lines 20-43; column 9, lines 19-24; and column 10, lines 35-37 of Goergen).
	Goergen does not disclose a transformable wristwatch to headset device means enabling said device to be worn as a watch or a headset according to user's preference; and audience effects.
	Alitowski discloses a transformable wristwatch to headset device means enabling said device to be worn as a watch or a headset according to user's preference (figs 3-4 and [0026]-[0027] of Alitowski).
	Goergen and Alitowski are analogous art because they are from similar problem solving areas, namely providing convenient wearable devices.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have a transformable wristwatch to headset device means enabling said device to be worn as a watch or a headset according to user's preference, as taught by Alitowski.  The motivation for doing so would have been to provide greater convenience to the user by making the headset easier to carry and less likely to forget when not in use ([0005]-[0006] of Alitowski).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Goergen according to the relied-upon teachings of Alitowski.
	Goergen in view of Alitowski does not disclose audience effects.
	Miller discloses audience effects (column 65, lines 4-50 of Miler).
	Goergen and Miller are analogous art because they are from the same field of endeavor, namely virtual/augmented reality devices.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have audience effects.  The motivation for doing so would have been to improve and expand the interoperability of the device, especially in a virtual group setting.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Goergen further according to the relied-upon teachings of Miller to obtain the invention as specified in claim 27.
	Regarding claim 28:  Goergen in view of Alitowski, and in further view of Miller, discloses an augmented and virtual reality system in accordance with Claim 27 (as rejected above), further comprising a forehead support means when in the headset configuration which does not rely on the user's ears or nose (fig 2; fig 5; and column 6, lines 3-6 of Goergen).
	Regarding claim 29:  Goergen in view of Alitowski, and in further view of Miller, discloses an augmented and virtual reality system in accordance with Claim 27 (as rejected above), further comprising an optical wavelength (UV-Visible IR) receiver and external display elements (column 51, lines 38-52 of Miller).  Goergen and Miller are combined for the reasons set forth above with respect to claim 27.
	Regarding claim 40:  Goergen in view of Alitowski, and in further view of Miller, discloses an augmented and virtual reality system in accordance with Claim 27 (as rejected above), further comprising: a first display screen means which presents either a single monoscopic or dual stereoscopic images (fig 2; column 4, lines 8-16; and column 6, lines 3-14 of Goergen), a second reflector means which reflects the display screen means towards the first transmissive lens means (column 3, lines 52-66; and column 7, lines 59-67 of Goergen; fig 82 (8220); and column 9, lines 39-43 of Miller); a first transmissive lens means which transmits the display screen image towards the first partially-reflective surface means (fig 82(8214); and column 9, lines 39-43 of Miller); and a first partially-reflector surface means which enables to the reflection of the display screen image to overlay the transmission of the direct see-through external environment (fig 82(8218); and column 9, lines 39-48 of Miller).  Goergen and Miller are combined for the reasons set forth above with respect to claim 27.

Conclusion
22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616